Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Office Action is in response to the application filed 01/28/2019. Claims 1-19 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Objections to Disclosure
The disclosure is objected to because of the following informalities: The disclosure is objected to because of the following informalities: Figure 5, Number 520 refers to “Calibretion.”  It should be spelled “Calibration.”  All other uses of the term are spelled correctly.
Appropriate correction is required.
Claim Objections
Claim 14 objected to because of the following informalities: claim reads “…selecting the spatial points are selected in part…” “It should read “…selecting the spatial points in part…” or “…the spatial points are selected in part…” Appropriate correction is required.
Claim 17 objected to because of the following informalities: claim reads “…the calibration object is with respect to...” It should read “…the calibration object with respect to…”  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rough transformation" in line 5, and again in line 7.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “rough transformation.”  It is also unclear if they are the same rough transformation, or if they are intended to refer to different transformations. Similarly, claim 1 also recites the limitation “hand-eye calibration” in line 8 and line 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, it is 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is a system claim which is a machine, but yet it is comprising “a pre-calibration process”, which is contradicting.  Further, it is not known what part of the system is performing this process.
Claim 10 recites the limitation “the hand-eye calibration” in line 1. There is insufficient antecedent basis for this limitation in the claim. As it is written, claim 1, on which claim 10 depends, recites the limitation “hand-eye calibration” in line 8 and line 10. It is unclear which “hand-eye calibration” claim 10 refers. Likewise, claim 11 which depends from claim 10 is rejected as being indefinite for the same rationale as stated before. Similarly, claim 10 recites the limitation “the images” in line 5. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of any “images,” only acquired image pixels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”) and Verl US 9833904 B2 (“Verl”).
	Regarding Claim 1. Chiu teaches “A system for performing hand-eye calibration of a vision system operating in conjunction with a robot manipulator that provides relative motion between a calibration object and a field of view (FOV) of a vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Chiu, Claim 1]); comprising:
	a pre-calibration process that, performs a three-point calibration in the FOV and computes the rough transformation from a coordinate space of the robot manipulator to a coordinate space of an acquired image of the vision system camera” (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Chiu, Claim 1]),
	and that, based upon the rough transformation, computes spatial points at a plurality of respective locations that are acceptable for performing hand-eye calibration therewith (Chiu teaches that the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]).
	Chiu does not teach: 
	Based upon the rough transformation, computing spatial points of features on the calibration object
	However, Verl teaches:
	Based upon the rough transformation, computing spatial points of features on the calibration object (Verl teaches a method for robot-assisted measurement of measurable objects, using an image 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with
	Based upon the rough transformation, computing spatial points of features on the calibration object
	As taught by Verl, so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot. 
	Chiu also does not teach:
	A hand-eye calibration module that performs hand-eye calibration using the spatial points. 
	However, Deng teaches:
	A hand-eye calibration module that performs hand-eye calibration (Deng teaches that the calibration process is automatic, based on a pre-stored program [Column 3, row 20, Column 2, rows 36-40]. This calibration process involves a position error calculated between the actual position P, the target position P*, and a world coordinate system based on features extracted from a captured image [Column 3, rows 30-40]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with
	A hand-eye calibration module that performs hand-eye calibration using the spatial points.
	As taught by Deng to automate the process of calibration through a pre-stored program.
	Regarding Claim 2. Chiu in combination with Deng and Verl teaches the system as set forth in claim 1. 
	Chiu also teaches:

	
Regarding Claim 3. Chiu in combination with Deng and Verl discloses the system as set forth in claim 2.
Chiu also teaches:
“wherein the spatial points are selected in part based upon optional user inputs” (Chiu teaches that the standard method for calibrating the TCP position requires an operator to visually guide the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and that this is common in the art. This process requires the user to select a point in 3D (or at least 2D) space to determine where the preset TCP position should be ([Chiu, Column 1, rows 31-34]).  

Additionally, the applicant for the current application has admitted (see MPEP 2129) that 
“wherein the spatial points are selected in part based upon optional user inputs”
Is prior art in paragraph 22 of their specification.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with Applicant Admitted Prior Art to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.


	Regarding Claim 10. Chiu in combination with Deng and Verl teaches the system as set forth in claim 1. 
Chiu does not teach:
“wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step.” 
However, Deng teaches:
“wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step” (Deng teaches controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Deng, Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with
“wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step”
As taught by Deng to correct the image from the vision system camera.
Regarding Claim 11. Chiu in combination with Deng and Verl teaches the system as set forth in claim 10. 
Chiu does not teach:
The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points
However, Deng teaches:
“wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points” (Deng teaches a calibration process in which transformation matrices are calculated, first by capturing an image of the calibration object (a calibration plate [Deng, Claim 2]) with the sensor (usually a camera) and processed by a processor to obtain the desired coordinate systems [FIG. 1, Column 5, rows 17-24].  This process involves a target point in the world (point “O”), the actual position of a point on the tool (point “P”), and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with
“The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points”
As taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 
	Regarding Claim 12. Chiu teaches “a method for hand-eye calibration of a robot manipulator with respect to a vision system camera, comprising the steps of providing relative motion between a calibration target and a field of view (FOV) of the vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Chiu, Claim 1]), 
	and performing a pre-calibration process that generates a rough transformation between a coordinate space of the robot manipulator and a coordinate space of the vision system (Chiu teaches that the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]); 
	moving to a plurality of positions from results of the pre-calibration process and acquiring images at each of the positions; and computing a hand-eye calibration transformation from the coordinate space V relative to the preset coordinate system TV can be calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The robot must move to these positions in order to acquire these points to calculate [Symbol font/0x6C]. The Chiu method then uses the spatial points in the coordinate space to correct the vision system of the robot manipulator [Claim 1]).
	Chiu does not teach: 
	locating features of the calibration object in the images;
	However, Verl teaches:
	locating features of the calibration object in the images (Verl teaches a method for robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with
	locating features of the calibration object in the images;
	As taught by Verl, so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot. 
	Regarding Claim 13. Chiu in combination with Deng and Verl teaches the system as set forth in claim 12. 
	Chiu also teaches:
	“wherein the rough transformation is generated based upon an iterative set of motions by the robot manipulator and adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance 
	
Regarding Claim 14. Chiu in combination with Deng and Verl discloses the method as set forth in claim 13. 
Chiu also teaches:
“selecting the spatial points are selected in part based upon optional user inputs” (Chiu teaches that the standard method for calibrating the TCP position requires an operator to visually guide the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and that this is common in the art. This process requires the user to select a point in 3D (or at least 2D) space to determine where the preset TCP position should be ([Chiu, Column 1, rows 31-34]).  
Additionally, the applicant for the current application has admitted (see MPEP 2129) that 
“wherein the spatial points are selected in part based upon optional user inputs”
Is prior art in paragraph 22 of their specification.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu wherein the spatial points are selected in part based upon optional user inputs to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.
Additionally, it is common knowledge in the art, and well known “wherein the spatial points are selected in part based upon optional user inputs”.  Official Notice is hereby taken (see MPEP 2144.03) that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu wherein the spatial points are selected in part based upon optional user inputs to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.
Regarding Claim 18. Chiu in combination with Deng and Verl teaches the method as set forth in claim 12. Chiu does not teach:
“wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step.”
	However Deng teaches:
“wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step” (Deng teaches controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Deng, Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with

As taught by Deng to correct the image from the vision system camera.
Regarding Claim 19. Chiu in combination with Deng and Verl teaches the method as set forth in claim 18. 
Chiu does not teach:
The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points
However, Deng teaches:
“further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points” (Deng teaches a calibration process in which transformation matrices are calculated, first by capturing an image of the calibration object (a calibration plate [Deng, Claim 2]) with the sensor (usually a camera) and processed by a processor to obtain the desired coordinate systems [FIG. 1, Column 5, rows 17-24].  This process involves a target point in the world (point “O”), the actual position of a point on the tool (point “P”), and the target position of the point on the tool (point “P*”). The process also moves the robot under the guidance of the sensor to a point of the tool in the tool coordinate system to reach the same target point with a plurality of different poses. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool [FIG. 2, Column 3, rows 20-40]. This is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with
“further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points”
As taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 



Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”)  as applied to claims 1-3 and 12-14 above, and further in view of Gouko et al. US 20170356818 A1 (“Gouko”).
Regarding Claim 4. Chiu in combination with Deng and Verl discloses the system as set forth in claim 2.
Chiu does not teach: 
wherein the robot manipulator induces a cantilever effect between the calibration object and the FOV.
However, Gouko teaches:
	How a cantilever effect applies to the unsupported end of a beam (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. Gouko also teaches what a cantilever actually is [Paragraph 33] and describes how adding a load to the free end will make the beam change shape [Paragraph 55, FIG. 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify

 The cantilever effect
As taught by Gouko because the cantilever effect would apply to a robot arm with a tool placed at the distal end automatically as a result of gravity.
Chiu also does not teach:
A calibration object within the field of view.
However, Verl teaches:
A calibration object within the field of view (Verl teaches a calibration device comprising one or more cameras, and a camera control and interpretation device. The sensor is guided around an object to be measured for calibration [FIG. 1, Column 2, rows 4-8]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu and the cantilever effect described in Gouko with
A calibration object within the field of view
As taught by Verl so as to allow the camera to move with the robot and still keep the object within the field of view.  
Regarding Claim 5. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 4.
 
Chiu also teaches:
“wherein the pre-calibration process is arranged to compensate for the cantilever effect” (Chiu describes a robot manipulator in which a tool is affixed at a distal end, and that the positional accuracy of the robot manipulator directly depends on knowing the precise location of the TCP. Chiu specifically states that having the tool mounted on the distal end of the robot while moving manually may result in alignment error between the tool and the robot manipulator, causing deviations in the TCP [Chiu, claim 1, Column 1, rows 13-31]).
Chiu does not teach:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV.

The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV (Verl teaches a method of measuring objects using a robot where the sensor moves along a sensor path using the robot, all the while keeping the object in view of the sensor so as to measure the object [Verl, Claim 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV
As taught by Verl to ensure that the robot can accurately observe the calibration object after adjusting for the cantilever effect.
Regarding Claim 15.  Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 13.
Chiu does not teach: 
 wherein the robot manipulator induces a cantilever effect between the calibration object and the FOV.
However, Gouko teaches:
 How a cantilever effect applies to the unsupported end of a beam (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. Gouko also teaches what a cantilever actually is [Paragraph 33] and describes how adding a load to the free end will make the beam change shape [Paragraph 55, FIG. 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with
The cantilever effect
As taught by Gouko because the cantilever effect would apply to a robot arm with a tool placed at the distal end automatically as a result of gravity.
Chiu also does not teach:
A calibration object within the field of view.

A calibration object within the field of view (Verl teaches a calibration device comprising one or more cameras, and a camera control and interpretation device. The sensor is guided around an object to be measured for calibration [FIG. 1, Column 2, rows 4-8]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu and the cantilever effect described in Gouko with
A calibration object within the field of view
As taught by Verl so as to allow the camera to move with the robot and still keep the object within the field of view.  
Regarding Claim 16. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 15.
Chiu also teaches:
“wherein the pre-calibration process is arranged to compensate for the cantilever effect” (Chiu describes a robot manipulator in which a tool is affixed at a distal end, and that the positional accuracy of the robot manipulator directly depends on knowing the precise location of the TCP. Chiu specifically states that having the tool mounted on the distal end of the robot while moving manually may result in alignment error between the tool and the robot manipulator, causing deviations in the TCP [Chiu, claim 1, Column 1, rows 13-31]).
Chiu does not teach:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV.
However, Verl teaches:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV (Verl teaches a method of measuring objects using a robot where the sensor moves along a sensor path using the robot, all the while keeping the object in view of the sensor so as to measure the object [Verl, Claim 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with

As taught by Verl to ensure that the robot can accurately observe the calibration object after adjusting for the cantilever effect.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), Gouko et al. US 20170356818 A1 (“Gouko”) as applied to claims 4-5 and 15-16 above, and further in view of Anducas Aregall US 9919428 B2 (“Aregall”).

Regarding Claim 6. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 4.
Chiu does not teach:
“wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator.”
However, Aregall teaches: 
“wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator” ( Aregall teaches an automated machining head with vision equipment, including at least two video cameras mounted on the machine head, and attached to a robot arm, [FIG. 2, number 7, Column 6, rows 30-31]. The machine head can be moved by the robot arm, moving the vision equipment with the head [Claim 9]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with
“wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator”
As taught by Aregall to endow the robot with higher machining and movement accuracy, as disclosed in the abstract of Aregall.
Regarding Claim 17. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 14. 
Chiu does not teach:
“(a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with, 4 the robot manipulator. .”
However, Aregall teaches: 
“further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with, the robot manipulator” ( Aregall teaches an automated machining head with vision equipment, including at least two video cameras mounted on the machine head, and attached to a robot arm, [FIG. 2, number 7, Column 6, rows 30-31]. The machine head can be moved by the robot arm, moving the vision equipment with the head [Claim 9]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with
“further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with, the robot manipulator”
As taught by Aregall to endow the robot with higher machining and movement accuracy, as disclosed in the abstract of Aregall.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), Gouko et al. US 20170356818 A1 (“Gouko”), and Anducas Aregall US 9919428 B2 (“Aregall”), and in further view of Mark US 20190009472 A1 (“Mark”).
Regarding Claim 7. Deng in combination with Gouko teaches the system as set forth in claim 6.
Deng does not teach:
“wherein the robot manipulator comprises one of a multi-axis robot and a motion stage.”

“wherein the robot manipulator comprises one of a multi-axis robot and a motion stage” (Mark teaches a robot arm capable of attaching to a printer head, and the head can contain a vision system (camera, rangefinder, etc.) [FIG. 2G, Paragraph 122]. Mark also teaches position and orientation mechanisms which can include gantry systems and robotic arms [Paragraph 94]. Mark also teaches that this robotic arm can have 4 or more degrees of freedom, meaning it can move along multiple axes [Paragraph 36]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with
“wherein the robot manipulator comprises one of a multi-axis robot and a motion stage”
	As taught by Mark so as to allow the system of Deng to work with a robot on a motion stage, such as a gantry.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), and Gouko et al. US 20170356818 A1 (“Gouko”), and in further view of Mark US 20190009472 A1 (“Mark”).
	Regarding Claim 8. Chiu in combination with Deng, Verl, Gouko teaches the system as set forth in claim 4.
	Chiu does not teach:
	“wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator.”
	However, Mark teaches:
	“wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator” (Mark describes calibration of the printing deposition head and a calibration target toolpath and adjustments for the purpose of correcting or calibrating for changes in temperature, barometric pressure, or humidity that might affect the printing material or the 3D printer itself [Paragraph 149]. The print head may be mounted on a robotic arm [Paragraph 91]. The printing head is then the calibration object which moves in conjunction with the robot manipulator). 

“wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator”
	As taught by Mark so as to allow for correcting or calibrating for changes in temperature, barometric pressure, or humidity that might affect the calibration target or the robot manipulator.
	Regarding Claim 9. Chiu in combination with Deng, Verl, Gouko and Mark teaches the system as set forth in claim 8.
Chiu does not teach:
“wherein the robot manipulator comprises one of a multi-axis robot and a motion stage.”
However, Mark teaches:
“wherein the robot manipulator comprises one of a multi-axis robot and a motion stage” (Mark teaches a robot arm capable of attaching to a printer head, and the head can contain a vision system (camera, rangefinder, etc.) [FIG. 2G, Paragraph 122]. Mark also teaches position and orientation mechanisms which can include gantry systems and robotic arms [Paragraph 94]. Mark also teaches that this robotic arm can have 4 or more degrees of freedom, meaning it can move along multiple axes [Paragraph 36]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with
“wherein the robot manipulator comprises one of a multi-axis robot and a motion stage”
	As taught by Mark so as to allow the system of Deng to work with a robot on a motion stage, such as a gantry.
.	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./
 Examiner, Art Unit 3664                                                                                                                                                                                           /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664